Spencer, J.,
delivered the opinion of the court. The defendant makes two objections to the verdict.
1st. That the facts proved do not justify an inference that the maintenance of the defendant’s slave was at his request,
2d. That the plaintiff is a slave, and is incompetent to maintain the action.
The judge submitted it to the jury, whether a request on the part of the defendant, that the plaintiff should keep, provide for, and maintain his slave, had not been- made out, and they find that there was a request.
A request may be inferred from the beneficial nature of the consideration, and the circumstances of the transaction; (10 Johns. Rep. 244. 1 Caines, 385, 386. 1 Saund. 264. n. 1.;) and, without going into the facts, I am decidedly of opinion, the circumstances well authorized the conclusion drawn by the jury.
As to the second point. The fact, that the defendant had himself sued the plaintiff for harbouring his slave, goes a great way in establishing that he was free; at all events, it is a very solemn concession of the defendant that he was so.
But the manumission of the plaintiff, by two of three joint owners, would, of itself, make him a free man. No person can be partly a slave and partly free, or a slave for one third of the time, and free for two-thirds; he must be the one or the other entirely. The manumission by the two may be considered a destruction of the tenancy in common, and a conversion of the slave, as it regards the proprietor of one ihird. But again; I have no doubt, that suffering the plaintiff to act as a free man, without any claim or pretence that he was a slave, until this suit was brought, would *193a~thorize the inference of a manumission by the other tenant in common; and all presumptiQns in favour of personal liberty and freedom ought to be made~
Motion denied»

 Wilson v. Reid, 3 Johns. Rep 175. 14 Vin Abr. 515, 516 Pl. 10-16.